Citation Nr: 1609212	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $89.94 (for tuition and fees), $1,000.80 (for housing), and $125.00 (for books), to include the preliminary issue of the validity of the debt. 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to November 2005 and from September 2007 to March 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders. The VBMS folder includes a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated September 2012, and received by the RO in February 2014. This document has been associated with the Veteran's education folder. The Virtual VA folder does not contain any additional evidence pertinent to the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in order to provide the appointed representative with an opportunity to submit argument in support of the claim on appeal. In April 2009, the Veteran appointed the Maryland Department of Veterans Affairs as his representative. See the April 2009 VA Form 21-22. In September 2012, the Veteran appointed Karl Kazmierczak, an accredited attorney, as his authorized representative, revoking his previous representation. The Veteran did not impose any limitation on his representation. The VA Form 21-22a was received by the RO in February 2014. See the September 2012 VA Form 21-22a. 

However, a copy of the April 2014 statement of the case (SOC) was not sent to the Veteran's attorney, who has represented the Veteran since September 2012. The 

the record does not show that the Veteran was provided full right to representation at that stage of his appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's appointed attorney an opportunity to review the Veteran's electronic file and educational folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claim. All efforts made should be documented and incorporated into the education folder and/or electronic file. Notification of this action should be sent to the Veteran and documented in the education folder and/or electronic file.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




